Ethridge, J.
I dissent from that part of the opinion which holds that section 2296, Hemingway’s Code (section 2795, Code_ of 1906), is not applicable to deeds of trust securing negotiable instruments. Section 2296, Heming-ways Code (section 2795, Code of 1906), is set out in the majority opinion, hut it ought to be construed in connection with section 2295, Hemingway’s Code .(section 2794, Code of 1906), and with section 2806, Hemingway’s Code (section 2805, Code of 1906), and chapter 196, Laws of 1910, amending section 2805, Code of 1906, and the meaning and purpose of the legislative scheme determined from a reading of all these sections together. In other words section 2296, Hemingway’s Code (section 2795, Code of 1906), does not stand alone, and a construction which might be reasonable if it stood alone may not be reasonable Avhen considered with other sections in pari materia.
Section 2295, Hemingway’s Code (section 2794, Code of 1906), reads as follows:
“When the indebtedness, or any part thereof, secured by a mortgage, deed of trust, or other lien of record shall be assigned by the person appearing by the record to *60be the creditor, he shall be required by the assignee to enter the fact of the assignment on the margin of the record of the lien; and in default of making such entry, any satisfaction or cancellation of the lien or instrument evidencing it entered by the original creditor shall release the same as to subsequent creditors and purchasers for value without notice, unless the assignment be by writing duly acknowledged and filed for record; and every assignment by an assignee of any such lien shall be entered in like manner and with like effect in case of failure.”
Section 2306, Hemingway’s Code (chapter 196, Laws of 1910), amofig other things provides :
“But the clerk shall not record any mortgage or deed of trust in which the name of the beneficiary is not disclosed therein; and if such instrument is recorded, it shall not impart notice to any one; provided, the failure to disclose the name of the beneficiary shall not apply to mortgages and deeds of trust given by corporations either foreign or domestic, to secure the payment of serial bonds payable- to bearer; and the assignment or transfer of such mortgages or deeds of trust or bonds secured by the same need not be entered on the margin of the record. But it shall be the duty of the holder of such securities covered by this proviso to list and assess the same for taxation, if liable for taxation, in the hands of the holder, such list or assessment; to show the amount, date, due and value of such securities of such corporation so made payable to bearer, and on failure of the holder to so assess the same, all interests thereon, shall be forfeited in his hands and as against him, and he shall lie denied the right to recover such interest in the courts of the state.”
The original section of the Code of 1906 (2805) ended as follows:
“But said clerk shall not record any mortgage or deed of trust in which the name of the beneficiary is not disclosed therein, and if such instrument is recorded it shall not impart notice to any one.”
The legislative policy is clearly indicated in the last *61sections, and especially by chapter 196, Laws of 1910 (section 2306, Hemingway’s Code), which makes its own exceptions by providing that the failure to disclose the name of the beneficiary shall not apply to mortgages and deeds of trust given by corporations, either foreign or domestic, to secure the payment of serial bonds payable to bearer. This is plainly a legislative declaration that the section shall apply to all deeds of trust and mortgages not excepted from the operation of the section under the rule that, where the legislature enumerated the things to be excepted, the enumeration embraces all that is intended to be excepted, and all other classes are included. These sections deal with the record of instruments, and have no bearing on the negotiability or nonnegotiability of instruments. The statutes probably intend to serve several purposes, one of which was to enable the debtor to know who his creditor was so that he might deal with his obligation in the light of such information, and the suit before us demonstrates the benefit of having such knowledge because the maturity of all the debt is attempted to be accelerated in the" case before us without any notice to the debtor in advance of the acceleration. The sections also intend to give information to the taxing authorities as to who is the owner of the recorded debt so that the state, counties, and municipalities may have such debt listed for taxation. It may be that the instrument which is secured by the mortgage is a negotiable instrument, and under our law the security passes with the transfer of the debt; but people are supposed to malte their contracts in view of the laAV, and, if it is desired that a note should be negotiable and pass from hand to hand by delivery, that purpose could be 'carried out by either not taking the security or not placing it of record, taking the consequences in either case that would follow such action. The state has full power to deal with the record of instruments, and to provide such conditions as it may deem best for the public interest. In my humble opinion the decision in the present case emasculates the statute, and defeats the pur*62pose indicated by the Legislature. The statute may not be a wise one, and may be in fact subversive of the public ivelfare, but that is a question with which the court has no kind of concern, because the shaping of public policy and the making of laws is for the legislative department.